Citation Nr: 1430447	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lymphoma, claimed as being due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 through December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran has perfected a timely appeal of this decision.

Additional evidence was received from the Veteran in September 2013, in the form of a September 2013 letter from the Veteran's treating oncologist/hematologist at the VA Medical Center in Mountain Home, Tennessee.  This evidence was preceded by a waiver of review by the agency of original jurisdiction, received in January 2013 and properly executed pursuant to 38 CFR 20.1304(c).  The Board has associated this evidence with the claims file and considered it as part of the record on appeal.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with active non-Hodgkin's lymphoma.

2.  The Veteran has not been shown to have been exposed to herbicides during his active duty service.

3.  The Veteran's lymphoma was not sustained during his active duty service and did not result from an injury or illness sustained during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating April 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a lymphoma due to herbicide exposure.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's July 2009 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, and identified and relevant private treatment records have been associated with the claims file.  In October 2012, the Veteran was afforded a VA examination of his lymphoma to explore whether it was related in any way to the Veteran's active duty service, to include his claimed herbicide exposure.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's lymphoma.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) include non-Hodgkin's lymphoma.  In order for service connection for any of those diseases to be presumed under 38 C.F.R. § 3.309(e), such diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  Hence, to the extent that the evidence shows that the Veteran has non-Hodgkin's lymphoma and that he was exposed to herbicide agents during service, service connection for non-Hodgkin's lymphoma would be presumed unless the weight of other evidence shows otherwise.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Subject to the foregoing, the Board notes that the Veteran has alleged that his claimed neck, left shoulder, and right ankle disabilities have all resulted from his service-connected right knee disabilities.  Specifically, he alleges in his September 2010 substantive appeal that his claimed disabilities all resulted from "improper lifting techniques" used by the Veteran in order to compensate for his inability to bend his right knee.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In his claims submissions, the Veteran alleges that he has a non-Hodgkin's lymphoma that resulted from in-service exposure to herbicides.  Indeed, private treatment records show that the Veteran was diagnosed with stage IV diffused mixed cell lymphoma following radiological examinations, biopsies, and laboratory testing performed in January and February of 2006.

As for his claimed herbicide exposure, the Veteran acknowledges in his claims submissions that he never served in Vietnam, but, alleges that he worked closely with tanks and other equipment returning from Vietnam while stationed at Camp Pendleton as a member of the 1st Tank Battalion, 5th Marine Amphibious Brigade.  In a May 2009 statement, the Veteran described that the equipment and vehicles that he worked with were covered with accumulated dirt, grime, and debris from Vietnam.

The Veteran's assertions are supported by a buddy statement provided in September 2011 by J.P.M.  In this statement, J.P.M, attested that he served with the Veteran at Camp Pendleton and that that their unit was tasked primarily with repairing and refurbishing equipment that returned from Vietnam.  J.P.M. recalled that the Veteran was specifically responsible for removing communications equipment from military vehicles and cleaning and repairing the equipment.  Notably, J.P.M. also recalled that none of the returning equipment and vehicles were not cleaned or decontaminated before being shipped from Vietnam or upon arrival at Camp Pendleton.  J.P.M. also recalled that technicians in their unit worked in close quarters and were not issued any protective clothing or gear; thus, technicians were reportedly exposed to whatever contaminants that were on the equipment or vehicles being serviced.

Indeed, the Veteran's service personnel records show that the Veteran did serve at Camp Pendleton while attached to the 1st Tank Battalion, 5th Marine Amphibious Brigade from approximately May through December of 1970.  The records reflect further that, during that time, the Veteran served the primary duty of radar repairman.  Certainly, the Veteran's documented service is consistent with the reported in-service tasks of cleaning and refurbishing vehicles and equipment returning from Vietnam.  Further, the Board finds that the descriptions of the work conditions provided by the Veteran and J.P.M. are credible.  Toward that end, the Board finds that the Veteran did likely work regularly in a hands-on fashion with equipment and vehicles that were returning from Vietnam.  Nonetheless, even accepting that such equipment may very well have had dirt and debris from Vietnam, the Board finds that the Veteran's argument that these vehicles and equipment were also covered in herbicides such as Agent Orange is too speculative on its face to constitute credible evidence of exposure to herbicides.  Ultimately, the Board is unable to conclude, based on the current evidence, that the Veteran was exposed to herbicides during his active duty service.  Hence, service connection for lymphoma cannot be presumed under 38 C.F.R. § 3.309(e) in this case, notwithstanding its diagnosis.

As noted above, the post-service treatment records show that the Veteran was initially diagnosed with stage IV diffused mixed cell non-Hodgkin's lymphoma in February of 2006, following a series of radiological examinations, biopsies, and laboratory tests.  Subsequent private and VA treatment records through December 2012 show that the Veteran continued to be followed for apparently inactive lymphoma.  A September 2013 letter provided by the Veteran's treating VA oncologist/hematologist, Dr. T.T., expresses the opinion that the Veteran's in-service exposure to herbicides from debris located on vehicles returning from Vietnam likely led to the development of lymphoma.  Nonetheless, it is also noted at the touset of the September 2013 that Dr. T.T.'s belief that the Veteran was exposed to herbicides was based on the Veteran's own report that such exposure occurred.  Indeed, she does not make reference to any specific evidence other than the Veteran's subjectively reported history of herbicide exposure.  In view of the same, it appears that Dr. T.T.'s opinion is based entirely upon the Veteran's subjectively reported history, which as noted above, the Board has found far too speculative to constitute credible evidence of exposure.

During an October 2012 VA examination, the Veteran demonstrated current anemia, fatigability, headaches, tachycardia, and memory loss which were believed by the examiner as being manifestations of active lymphoma.  The examiner opined, however, that the Veteran's lymphoma was less likely as not a result of exposure to equipment contaminated by herbicides during service.  As rationale, the examiner first noted that VA had not conceded herbicide exposure in the Veteran's specific instance.  The examiner noted further that elevated levels of Burkhoderia cepacia, as noted in the January 2006 laboratory tests, are not in and of themselves indicative of an etiological relationship between current lymphoma and herbicide exposure that allegedly occurred many years prior.  In that regard, the examiner noted, Burkhoderia cepacia is found commonly in natural environments, and moreover, may affect "normal individuals" which apparently includes people who were not exposed to an herbicide agent.  Hence, the examiner concluded, the Veteran's lymphoma was less likely than not sustained during service or caused by an in-service injury, illness, or event.

The Board finds that the VA examiner's October 2012 negative opinion is entitled to far greater probative weight than Dr. T.T.'s September 2013 positive opinion.

Initially, the Board points out that medical opinions that are based upon speculation, without supporting clinical evidence, do not provide the required degree of medical certainty and are of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Here, Dr. T.T's positive etiology opinion presupposes that the Veteran was exposed to herbicides during service; however, Dr. T.T. does not point to any evidence in the record showing that the Veteran was ever exposed to herbicides, but relies entirely upon the Veteran's subjectively reported herbicide exposure.  As noted above, the evidence does not permit the conclusion that the vehicles and equipment were coated with residual herbicide agent, as alleged by the examiner, and hence that the Veteran was exposed to herbicides by virtue of his duties at Camp Pendleton.  As Dr. T.T.'s opinion is based upon the Veteran's subjectively reported history, which under the analysis above has been deemed as being not supported by the evidence and hence not credible, that opinion is entitled to very limited probative value.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993); but see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

By contrast, the VA examiner's October 2012 opinion appears to be based upon a full and accurate understanding of the Veteran's medical history that is based upon a review of the claims file, the Veteran's reported symptoms and history, and the objective findings from the examination.  Further, the opinion is supported by an expressed rationale that is consistent with the evidence in the record.  Indeed, despite assertions raised by the Veteran in a May 2009 statement, that elevated levels of Burkholderia cepacia which were noted in the January 2006 diagnostic laboratory tests were indicative of herbicide exposure during service, the other evidence appears to suggest otherwise.  In that regard, a copy of a scientific study on Burkholderia cepacia, which was attached by the Veteran to his May 2009 statement, indicates only that Burkholderia cepacia is commonly found in commercial pesticides and herbicides, including common household herbicides.  Given the same, the evidence in the record appears to be entirely consistent with the VA examiner's rationale that there is no apparent medical relationship between the Veteran's 2006 lymphoma diagnosis, the presence of Burkholderia cepacia, and the Veteran's active duty service from 1969 through 1971.  For these reasons, the Board assigns greatest probative weight to the VA examiner's October 2012 opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

To the extent that the Veteran has alleged the existence of a medical relationship between his current non-Hodgkin's lymphoma and his active duty service, the Board also concludes that such assertions are not entitled to any probative weight.  In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran would be competent to provide probative statements as to his observations of when symptoms related to his lymphoma began and how long they have continued.  Nonetheless, the Veteran does not allege here that his lymphoma, or symptoms associated with it, began during service or within a short time after his separation from service.  As noted above, the evidence shows that the Veteran's lymphoma was not diagnosed until 2006, approximately 34 years after he was separated from service.  Rather, the Veteran alleges simply that his current lymphoma resulted from alleged herbicide exposure during service and that the presence of Burkholderia cepacia in his system is indicative of such exposure.  Again, there is simply no evidence in the record which supports his allegations that he was exposed to herbicides during service.  In fact, it is clear from his statements regarding dirt on the equipment that was present in Vietnam that such allegations are entirely speculative.  Moreover, to the extent that the Veteran has alleged that Burkholderia cepacia in his system indicates in-service herbicide exposure, the Board finds that such an opinion is beyond the Veteran's knowledge and experience.  Indeed, as discussed, such assertions are contradicted directly by the aforementioned scientific study on Burkholderia cepacia and the VA examiner's negative opinion and rationale.  For the foregoing reasons, the Board finds that the Veteran's assertions of in-service herbicide exposure are not entitled to any probative weight.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for lymphoma, claimed as being due to herbicide exposure.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for lymphoma, claimed as being due to herbicide exposure, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


